UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7441


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RODNEY KASHAWN WILSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:09-cr-00164-RAJ-FBS-1)


Submitted:   January 14, 2016             Decided:   January 20, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rodney Kashawn Wilson, Appellant Pro Se.      Damian J. Hansen,
Special Assistant United States Attorney, Stephen Westley
Haynie, Assistant United States Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rodney Kashawn Wilson appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction pursuant to Sentencing Guidelines Amendment 782.                     We

have     reviewed    the   record      and     find   no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.      United   States     v.   Wilson,    No.   2:09-cr-00164-RAJ-FBS-1

(E.D. Va. filed Aug. 28 & entered Aug. 31, 2015).                     We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the   materials      before   this    court   and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                        2